        Case 7:19-cv-06263-KMK-LMS Document 37 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    LOPEZ,

                                Plaintiff,

                - against –                                        19 CV 6263 (KMK) (LMS)

    WHITE PLAINS HOSPITAL, et al.,                                           ORDER

                                Defendants.


THE HONORABLE LISA MARGARET SMITH, U.S.M.J. 1

        Plaintiff’s counsel is directed to submit to the Court the interrogatories and document

requests which form the basis of the dispute raised in Docket No. 32, as well as Defendants’

responses, by 10:45 a.m. on Monday May 11, 2020, by filing them on ECF so that the disputes

raised in Docket No. 32 can be discussed at the conference scheduled to take place at 11:00 a.m.

that day.



Dated: May 8, 2020
       White Plains, New York                 SO ORDERED,



                                              _____________________________________
                                              Lisa Margaret Smith
                                              United States Magistrate Judge
                                              Southern District of New York




1
 Judge Kenneth M. Karas referred this matter to the undersigned on January 9, 2020. ECF No.
23.
